Citation Nr: 1548336	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  08-27 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating for peripheral vascular disease of the right lower extremity, in excess of 20 percent prior to April 14, 2015, and in excess of 40 percent thereafter. 

2. Entitlement to an initial rating for peripheral vascular disease of the left lower extremity, in excess of 20 percent prior to April 14, 2015, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this Veteran's appeal should take into consideration these electronic records (electronic claims file).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's peripheral vascular disease of the lower extremities. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.

2. Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for SSA benefits, as well as copies of all medical records underlying that determination.

3. Obtain translations from Spanish to English for documents in the claims file, to include: the February 2011 VA initial evaluation note, the February 2011 VA education discharge note, and the February 2011 VA psychiatry H&P note. 

4. Schedule the Veteran for a VA examination to determine the current severity of his peripheral vascular disease of the lower extremities. Provide the examiner access to the Veteran's electronic claims file for review.

All necessary tests must be conducted and all symptoms reported in detail. The examiner should specifically indicate whether the Veteran has claudication on walking and, if so, at what distance it occurs. Further, the examiner should indicate whether there are trophic changes (thin skin, absence of hair, dystrophic nails) and/or deep ischemic ulcers, indicate the brachial index, and indicate whether there is ischemic limb pain at rest.

4. After any further development deemed necessary, readjudicate the Veteran's claims. If the benefits on appeal remain denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




